MEMORANDUM **
This is an appeal from the district court’s dismissal of appellant’s civil action for failure state a claim sufficient to establish federal question jurisdiction and failure to establish diversity jurisdiction under 28 U.S.C. § 1332.
The court has received and reviewed appellant’s response to the court’s February 14, 2008 order to show cause and the responses and reply thereto. A review of the record and these responses indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per cu-riam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.